DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the media units” in feeding multiple tagged media units to a neural network to provide, from one or more intermediate layers of the neural network, multiple feature vectors of segments of the media units. The term “the media units” is not clear.
Claims 5 and 11 recites “the additional media” in determining that a segment of the additional media unit includes the new object when at least one of the feature vectors of the segments of the additional media belongs to the new cluster. The term “the additional media” is not clear.
Claims 5 and 11 recites “the new cluster” in determining that a segment of the additional media unit includes the new object when at least one of the feature vectors of the segments of the additional media belongs to the new cluster. The term “the new cluster” is not clear.
Claim 1 recites “the media units” in feeding multiple tagged media units to a neural network to provide, from one or more intermediate layers of the neural network, multiple feature vectors of segments of the media units. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “media units” in wherein the neural network was trained to detect current objects within media units. There is insufficient antecedent basis for this limitation in the claim.
 Claim 1 recites “media unit” in finding, out of the feature vector clusters, a new feature vector cluster that identifies media unit segments that comprise the new object. There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 7 recites “the new category” in wherein the new category differs from each one of the current categories. There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 7 recites “the current categories” in wherein the new category differs from each one of the current categories. There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 11 recites “the new cluster” in determining that a segment of the additional media unit includes the new object when at least one of the feature vectors of the segments of the additional media belongs to the new cluster. There is insufficient antecedent basis for this limitation in the claim.







Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Claims 1, 5-7, and 11-12 recite the limitation, "media unit" shown in Figs. 1-2; ¶0009.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US #2018/0174001) in view of Lin et al. (US #2016/0379091).

Regarding Claim 1, Kang discloses a method for detecting a new object (abstract; Figs. 1-10), the method comprises:
(a) feeding multiple [] media units (Kang ¶0051 discloses for example, when verifying a classifier configured to classify [i.e., tag], using the mAP, a bird, an airplane, and a vehicle included in an image, a mean of an AP value for the bird, an AP value for the airplane, and an AP value for the vehicle is calculated to be an mAP) to a neural network (Kang Fig. 5: input data) to provide, from one or more intermediate layers of the neural network, multiple feature vectors of segments of the media units (Kang Fig. 5: feature vector; Fig. 8: 810 obtain feature vector of input data from hidden layer; ¶0057 discloses the hidden layer 221 can be differently determined based on a purpose of the neural network, for example, classification, detection, and segmentation, or other purposes);
wherein the neural network was trained to detect current objects within media units (Kang Fig. 2: training data);
wherein the new category differs from each one of the current categories (Kang Fig. 8: 820 determine reliability of recognition result for input data using feature vector and clusters; Fig. 9: 910 is reliability greater than threshold value? ¶0101, ¶0103);
wherein at least one media unit comprises at least one segment [] including the new object (Kang ¶0104 discloses when the recognition apparatus is an autonomous driving controller configured to determine an autonomous driving route by analyzing a forward-looking image obtained by capturing an image of a forward view of an autonomous vehicle, the recognition apparatus may detect an object present in front of the autonomous vehicle, for example, another vehicle and a human, or determine the autonomous driving route, by using the estimated value);
(b) calculating similarities between the multiple feature vectors (Kang ¶0022 discloses the processor can be configured to determine the reliability of the recognition result by calculating a similarity between the feature vector and each of the clusters. ¶0089 discloses a similarity between a feature vector and a cluster can be determined based on a location of the feature vector and a location of the cluster in the vector space 600);
(c) clustering the multiple feature vectors to feature vector clusters, based on the similarities (Kang ¶0101 discloses the recognition apparatus estimates the reliability of the recognition result by calculating a similarity between the feature vector and the clusters); and
(d) finding, out of the feature vector clusters, a new feature vector cluster that identifies media unit segments that comprise the new object (Kang ¶0050 discloses the training apparatus can identify a cluster into which validation data erroneously recognized by the neural network 130 is classified most and train the neural network 130 using training data included in the identified cluster. ¶0076 discloses the correct value can be a class of input data, for example, a vehicle and a human, in response to a purpose of the neural network being classification, a location of an object in response to the purpose of the neural network being detection, or a class of each pixel in response to the purpose of the neural network being segmentation).
Kang may not explicitly disclose feeding multiple tagged media units to a neural network.
However, Lin (Figs. 1-9) teaches feeding multiple tagged media units to a neural network (Lin abstract: training a classifier algorithm that can be used for automatically selecting tags to be applied to a received image. For example, a computing device can group training images together based on the training images having similar tags. The computing device trains a classifier algorithm to identify the training images as semantically similar to one another based on the training images being grouped together. ¶0008 discloses automatically selecting tags to be applied to an input image based on the semantic content of the input image. ¶0024 discloses the classifier algorithm can be trained to recognize [these] images as being semantically similar to one another because both images are in the same group [i.e., images with tags indicating dogs with vehicles]).
Kang and Lin are analogous art as they pertain to identifying cluster based on a feature vector. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the classifier (as taught by Kang) to train the classifier algorithm using the group requiring fewer computing resources than training the classifier algorithm using the entire set of training images and their associated tags because the number of images in a group is smaller and the number of classes to which a given image may be assigned is smaller (as taught by Lin, ¶0024) since a computing system lacks sufficient processing power to train a neural network or other classifier algorithm to assign semantic content from millions of images into millions of individual classes represented by individual tags (Lin, ¶0022).

Regarding Claim 2, Kang in view of Lin discloses the method according to claim 1
wherein the new feature vector cluster comprises members that exhibit a high similarity to feature vectors corresponding to the new category and exhibit low similarity to feature vectors that do not belong to the new category (Kang ¶0081 discloses the recognition apparatus determines the reliability of the recognition result based on a distance between the feature vector 541 and each of the clusters, or a similarity between the feature vector 541 and each of the clusters. ¶0089 discloses a similarity between a feature vector and a cluster can be determined based on a location of the feature vector and a location of the cluster in the vector space 600; Fig. 6. ¶0101 discloses the recognition apparatus estimates the reliability of the recognition result by calculating a similarity between the feature vector and the clusters).

Regarding Claim 5, Kang in view of Lin discloses the method according to claim 1 comprising:
feeding an additional media unit to the neural network (Kang Fig. 5: input data);
providing, from the one or more intermediate layers of the neural network, feature vectors of segments of the additional media unit (Kang Fig. 5: feature vector; Fig. 8: 810 obtain feature vector of input data from hidden layer);
searching for a feature vector cluster that comprises a feature vector of a segment of the additional media unit (Kang ¶0050 discloses the training apparatus can identify a cluster into which validation data erroneously recognized by the neural network 130 is classified most and train the neural network 130 using training data included in the identified cluster. ¶0076 discloses the correct value can be a class of input data, for example, a vehicle and a human, in response to a purpose of the neural network being classification, a location of an object in response to the purpose of the neural network being detection, or a class of each pixel in response to the purpose of the neural network being segmentation. ¶0084 discloses a plurality of clusters, for example, a first cluster 610, a second cluster 620, and a third cluster 630, is determined in a vector space 600. A first feature vector 640 and a second feature vector 650 are respective feature vectors of different pieces of input data, for example, first input data and a second input data); and
determining that a segment of the additional media unit includes the new object when at least one of the feature vectors of the segments of the additional media belongs to the new cluster (Kang ¶0079 discloses when the input data to be recognized is input to an input layer 510 of the neural network, the recognition apparatus obtains a feature vector 541 generated from a hidden layer 521 of the neural network. The hidden layer 521 is one among a plurality of hidden layers 520 included in the neural network, and may be a same hidden layer as a hidden layer that generates a plurality of feature vectors to determine a plurality of clusters in a training process).
Regarding Claim 6, Kang in view of Lin discloses the method according to claim 1
wherein the media unit is an image (Kang ¶0108 discloses the sensor 1010 includes, for example, an image sensor to sense image data).
Kang may not explicitly disclose wherein the media unit is an image.
However, wherein the media unit is an image is taught by Lin (¶0009 discloses the trained classifier algorithm can use sets of semantic features learned during the training stage to match an input image to a semantically similar tagged image. Based on this match between the input image and the tagged image, the computing device generates one or more tags for the input image using one or more tags from the semantically similar tagged image).
Kang and Lin are analogous art as they pertain to identifying cluster based on a feature vector. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the classifier (as taught by Kang) to train the classifier algorithm using the group requiring fewer computing resources than training the classifier algorithm using the entire set of training images and their associated tags because the number of images in a group is smaller and the number of classes to which a given image may be assigned is smaller (as taught by Lin, ¶0024) since a computing system lacks sufficient processing power to train a neural network or other classifier algorithm to assign semantic content from millions of images into millions of individual classes represented by individual tags (Lin, ¶0022).

Claims 7-8 and 11-12 are rejected for the same reasons as set forth in Claims 1-2 and 5-6.
Claims 3-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US #2018/0174001) in view of Lin et al. (US #2016/0379091) further in view of Hickson et al. (US #2020/0027002).

Regarding Claim 3, Kang in view of Lin discloses the method according to claim 1
wherein the one or more intermediate layers of the neural network are a single intermediate layer (Kang discloses the hidden layer refers to a middle layer disposed between the input layer and the output layer. ¶0079 discloses when the input data to be recognized is input to an input layer 510 of the neural network, the recognition apparatus obtains a feature vector 541 generated from a hidden layer 521 of the neural network. The hidden layer 521 is one among a plurality of hidden layers 520 included in the neural network, and may be a same hidden layer as a hidden layer that generates a plurality of feature vectors to determine a plurality of clusters in a training process).
Kang may not explicitly disclose wherein the one or more intermediate layers of the neural network are a single intermediate layer.
However, wherein the one or more intermediate layers of the neural network are a single intermediate layer is taught by Hickson (¶0003 teaches for example, a deep neural network is a deep machine learning model that includes an output layer and one or more hidden layers).
Kang, Lin, and Hickson are analogous art as they pertain to identifying cluster of images. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kang in view of Lin in light of the teachings of Hickson to have a single intermediate layer (Hickson, ¶0003).
Regarding Claim 4, Kang in view of Lin discloses the method according to claim 1
wherein the one or more intermediate layers of the neural network are multiple intermediate layers (Kang discloses the hidden layer refers to a middle layer disposed between the input layer and the output layer. ¶0079 discloses when the input data to be recognized is input to an input layer 510 of the neural network, the recognition apparatus obtains a feature vector 541 generated from a hidden layer 521 of the neural network. The hidden layer 521 is one among a plurality of hidden layers 520 included in the neural network, and may be a same hidden layer as a hidden layer that generates a plurality of feature vectors to determine a plurality of clusters in a training process).
Kang may not explicitly disclose wherein the one or more intermediate layers of the neural network are multiple intermediate layers.
However, wherein the one or more intermediate layers of the neural network are multiple intermediate layers is taught by Hickson (¶0003 teaches for example, a deep neural network is a deep machine learning model that includes an output layer and one or more hidden layers).
Kang, Lin, and Hickson are analogous art as they pertain to identifying cluster of images. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kang in view of Lin in light of the teachings of Hickson to have multiple intermediate layers (Hickson, ¶0003).

Claims 9-10 are rejected for the same reasons as set forth in Claims 3-4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651